     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                     )    Case No. 1:19-cv-01377-GSA
     ROSEMARY GONZALES,                                )
10                                                     )    STIPULATION AND ORDER
                    Plaintiff,                         )    FOR EXTENSION OF TIME
11                                                     )
            vs.                                        )
12                                                     )
     ANDREW SAUL,                                      )
13   Commissioner of Social Security,                  )
                                                       )
14                                                     )
                    Defendant.                         )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from 3/5/2020 to 4/6/2020, for Plaintiff to serve on defendant with PLAINTIFF’S
20   CONFIDENTIAL LETTER BRIEF. All other dates in the Court’s Scheduling Order shall be
21   extended accordingly.
22          This is Plaintiff’s first request for an extension of time. Plaintiff respectfully states that
23   the requested extension is necessary due several merit briefs being due on the same week.
24   Counsel requires additional time to brief the issues thoroughly for the Court’s consideration.
25   Defendant does not oppose the requested extension. Counsel apologizes to the Defendant and
26   Court for any inconvenience this may cause.
27
                                            Respectfully submitted,
28



                                                   1
     Dated: March 4, 2020           PENA & BROMBERG, ATTORNEYS AT LAW
 1
 2
                                 By: /s/ Jonathan Omar Pena
 3                                  JONATHAN OMAR PENA
                                    Attorneys for Plaintiff
 4
 5
 6   Dated: March 4, 2020           McGREGOR W. SCOTT
 7                                  United States Attorney
                                    DEBORAH LEE STACHEL
 8                                  Regional Chief Counsel, Region IX
                                    Social Security Administration
 9
10
                                 By: */s/ Ellinor R. Coder
11                                  Ellinor R. Coder
                                    Special Assistant United States Attorney
12                                  Attorneys for Defendant
13                                  (*As authorized by email on 3/4/2020)

14
15   IT IS SO ORDERED.
16
        Dated:   March 9, 2020                       /s/ Gary S. Austin
17                                             UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28



                                           2
